Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1754 Page 1 of 25




     1   James T. Ryan, Esq. (SBN 2105 15)
     2   JAMES T. RYAN, P.C.
         1110 Glenville Dr. # 307
     3   Los Angeles, California 90035
     4   Tel: 310.990.2889
         Email: jr@jamestryan.com
     5
     6   For Plaintiff LA JOLLA SPA MD, INC.

     7
     8                        UNITED STATES DISTRICT COURT
     9                       SOUTHERN DISTRICT OF CALIFORNIA
    10
         LA JOLLA SP A MD INC.,              CASE NO. l 7-cv-1124-MMA (WVG)
    11
    12         Plaintiff,                    DECLARATION OF ROBERT A.
                             vs.             TAYLOR SUBMITTED IN
    13                                       CONNECTION WITH OPPOSITION TO
         A VIDAS PHARMACEUTICALS,            MOTION FOR DISMISSAL UNDER
    14   LLC, a limited liability company;   F.R.C.P. 12(b)(l) AND 12(b)(6), OR IN
         and DOES 1 through 10 inclusive,    THE ALTERNATIVE, FOR SUMMARY
    15                                       JUDGMENTUNDERF.R.C.P. 56
    16         Defendants.
                                             Judge: Hon. Michael M. Anello
    17                                       Date: August 19, 2019
                                             Time: 2:30 p.m.
    18                                       Courtroom: 3D
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1755 Page 2 of 25




     1                      DECLARATION OF ROBERT A. TAYLOR
     2           I, Robert A . Taylor, declare as follows:
     3         1.     I have been engaged as an expert witness by Plaintiff La Jolla Spa
     4   MD, Inc. and have prepared a report expressing my opinions in this case. I have
     5   personal knowledge of the facts stated in this declaration.
     6         2.     Attached hereto is a true and correct copy of my "Report of Robert A.
     7   Taylor" dated May 20, 2019, which sets forth my qualifications, the information,
     8   facts and evidence relied upon to form my opinions, and my opinions.
     9         3.     Pursuant to 28 U .S.C. §1746, I declare under penalty of perjury that
    10   the foregoing is true and correct and that the statements made in my report dated
    11   May 20, 2019 are true and correct.
    12         Executed on August    <,   2019 at San Diego,     alifornia.
    13
    14
    15
                                                             Robert A . Taylor
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                    2
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1756 Page 3 of 25




                                 Report of
                              Robert A. Taylor
                               Expert Witness
                                    For


                            La Jolla Spa MD, Inc.


                               In the Matter of

                          La Jolla Spa MD, Inc.
                                    v.
                       Avidas Pharmaceuticals, LLC



                        United State District Court
                      Southern District of California
                    Case No. 3:17-cv-01124-MMA-WVG


                                May 20, 2019




                               CONFIDENTIAL
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1757 Page 4 of 25




   Table of Contents


   I.     The Nature and Scope of My Work: ................................................................. 1

   II.    Qualifications, Prior Case Testimony and Compensation: ............................... 1

   III.   Data or Other Information Considered in Forming the Opinions Stated
          Herein: .............................................................................................................. 1

   IV.    Background/Understanding: ............................................................................ 1

   V.     Analysis:............................................................................................................ 3

   VI.    Conclusion: ..................................................................................................... 10




   APPENDICES
   Appendix A       Résumé of Robert A. Taylor

   Appendix B       Listing of Cases in which Robert A. Taylor has provided testimony within the
                    preceding four years

   Appendix C       Listing of Data or Other Information Provided




                                                                                                         BRINIG TAYLOR ZIMMER
                                                                                                                   INCORPORATED
                                                 CONFIDENTIAL
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1758 Page 5 of 25




   I.     The Nature and Scope of My Work:

          I, Robert A. Taylor, have been retained by counsel for La Jolla Spa MD, Inc. in the
   matter of La Jolla Spa MD, Inc. (“LJSMD” or “Plaintiff”) vs. Avidas Pharmaceuticals, LLC
   (“Avidas” or “Defendant”), Case No. 3:17-cv-01124-MMA-WVG in the United States District
   Court for the Southern District of California. This matter arises from LJSMD’s claim that Avidas
   breached its contract with LJSMD. The Plaintiff’s allegations are enumerated in the Third
   Amended Complaint filed on April 29, 2019.

           I have been retained on behalf of LJSMD to provide expert witness testimony with
   respect to the economic and financial claims asserted by LJSMD against Avidas. In addition, I
   will respond to any rebuttal opinions offered by the Defendant in this matter. I offer no opinions
   regarding liability in this matter.

   II.    Qualifications, Prior Case Testimony and Compensation:

           I am a certified public accountant licensed in the State of California and hold a Master of
   Business Administration degree with an emphasis in Finance from San Diego State University. I
   have been qualified as an economic damage expert witness on many occasions in various state
   courts, and United States district and bankruptcy courts. I have provided deposition, trial or
   arbitration testimony as an economic damage expert witness in matters located in California,
   Hawaii, Oregon, Idaho, Delaware (Chancery Court), Nevada, Arizona, Illinois, Florida,
   Missouri, Massachusetts, Virginia, New Jersey and New York. I have testified in excess of 100
   times in arbitration and/or trial and in excess of 200 times in deposition. My résumé, which
   more fully describes my professional qualifications and includes a listing of all publications
   authored by me within the preceding 10 years, is attached hereto as Appendix A. A listing of all
   cases in which I have given trial or deposition testimony within the preceding four years is
   attached hereto as Appendix B.

          My billing rate is $425 per hour for all work I perform, including trial and deposition
   testimony. My compensation is not dependent in any way upon the outcome of this lawsuit.

   III.   Data or Other Information Considered in Forming the Opinions Stated Herein:

            I have been provided and considered several sources of data and information in forming
   my opinions in this matter. A complete listing of data provided to me is attached as Appendix C
   to this report.

   IV.    Background/Understanding:

          I understand that on August 19, 2008 LJSMD entered into a contract with Avidas. The
   contract is comprised of two separate, but related agreements; the first agreement is the “Sales
                                                   1
                                                                                  BRINIG TAYLOR ZIMMER
                                                                                          INCORPORATED

                                        CONFIDENTIAL
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1759 Page 6 of 25




   and Distribution Agreement,” and the second agreement is the “Know-How and Trademark
   License and Purchase Agreement.” The two agreements are jointly referred to herein as the
   Contract. Pursuant to the Sales and Distribution Agreement LJSMD sold and transferred its
   inventory of Vitaphenol Products to Avidas. In exchange, Avidas was to pay LJSMD for the
   cost of inventory sold plus a royalty of 8% on Avidas’ profits1 on its sales of such inventory.2
   The value ascribed to the LJSMD inventory that was transferred to Avidas was $179,838.54
   (“Inventory Purchase Price” for 17,337 units).3

          The Know-How and Trademark License and Purchase Agreement provided that Plaintiff
   agreed to grant Avidas licenses to the "Know-How" and trademark related to the Vitaphenol
   Products and provided for a royalty of 8% on Avidas’s profits4 from its sales of Vitaphenol
   Products.5

           On August 25, 2010, Avidas entered into an Inventory and License Agreement with
   SciDerma Medical, LLC (“SciDerma”). Pursuant to the Inventory and License Agreement,
   SciDerma became the exclusive licensee of the Vitaphenol Products in the United States
   (including its territories) and Canada.6 Further, pursuant to the Inventory and License
   Agreement, SciDerma purchased 22,215 units of Vitaphenol Product inventory from Avidas for
   $316,501 plus a “License Fee” of $100,000. Additionally, SciDerma agreed to pay Avidas a
   royalty of 15% on all of SciDerma’s net sales.7

           Pursuant to the Contract, Avidas paid some royalties until mid-2014. Based on the
   representations of Avidas, the total amount Avidas paid to LJSMD between January 2009 and
   July 2014 was $92,207.84.8 I have been informed that on May 8, 2014, Avidas wrote a letter
   terminating the Contract effective July 11, 2014 because of the death of the “lead person” for the
   Vitaphenol Products. Avidas indicated that it did not intend to replace the “lead person” and
   would instead be electing to discontinue promoting and selling Vitaphenol Products. Avidas’
   letter noted that it was Avidas’ election to sell the remaining stock on hand and pay appropriate
   royalties.9



   1
     Sale and Distribution Agreement, paragraph 3.f. defines profit as Avidas’s invoiced sales that are reportable each
   month less Avidas’s purchase price for the Inventory generating such sales.
   2
     Ibid, paragraphs 3.c. and 3.f.
   3
     Ibid, Exhibit 1.
   4
     Know-How and Trademark License and Purchase Agreement, paragraph 4.a. defines profit as invoiced sales of
   Vitaphenol Products to Avidas customers each month reduced by (i) Avidas's purchase price for the Vitaphenol
   Products.
   5
     Ibid, paragraph 4.a.
   6
     Inventory and License Agreement dated August 25, 2010, paragraph 1 m.
   7
     Ibid, paragraph 6.
   8
     A_001001 (The total shown on the document that was produced is $100,763.78. The amount should be $92,207.84
   because the total shown on the document includes a subtotal of $8,555.94 that was included twice in the total
   presented on the document).
   9
     Third Amended Complaint, paragraph 12.
                                                            2
                                                                                                BRINIG TAYLOR ZIMMER
                                                                                                          INCORPORATED

                                               CONFIDENTIAL
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1760 Page 7 of 25




           Upon termination of the Contract, Avidas did not return the remaining/unsold inventory
   to LJSMD pursuant to Paragraph 4.g. of the Sales and Distribution Agreement. Instead, Avidas
   and/or its exclusive licensee, SciDerma, authorized the destruction of the unsold inventory.10

          Based on my analysis of the Royalty Reports produced by Avidas, the Sales Detail
   Reports produced by SciDerma, and the Product Destruction Forms, I have determined the
   following:

              1. Avidas has not accounted for all of the inventory it purchased from LJSMD pursuant
                 to the Sales and Distribution Agreement;
              2. Avidas has not accounted for all of the Vitaphenol Products manufactured by Avidas;
              3. Avidas has not paid LJSMD for all of the inventory it purchased from LJSMD
                 pursuant to the Sales and Distribution Agreement; and
              4. Avidas has not paid LJSMD royalties on all sold and/or unaccounted for products.

   V.         Analysis:

   Scenario 1

          I have calculated the unpaid royalty and the unpaid Inventory Purchase Price due to
   LJSMD resulting from the Inventory and License Agreement entered into between Avidas and
   SciDerma. Based on this agreement, I understand that Sciderma purchased Avidas’ remaining
   inventory of Vitaphenol Products. I have been asked to assume that this transaction represented
   the sale of Avidas’ Vitaphenol Product inventory pursuant to the 2008 Contracts between
   LJSMD and Avidas. In this scenario, I have assumed that at the time of the sale of the
   Vitaphenol Product inventory to SciDerma, Avidas should have paid LJSMD the amount due
   under the contract.

          1. Based on the original Contracts, the Royalty Reports submitted by Avidas, and the
             Inventory and License Agreement between Avidas and SciDerma, I prepared the
             following table (TABLE 1) showing the disposition of the Vitaphenol Inventory through
             the time of the sale to SciDerma:




   10
        SciDerma – Vitaphenol Product Destruction Forms.
                                                           3
                                                                                 BRINIG TAYLOR ZIMMER
                                                                                         INCORPORATED

                                              CONFIDENTIAL
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1761 Page 8 of 25




                 TABLE 1
                                                                                 Vitaphenol
                                                                      Vitaphenol    Daily   Vitaphenol Vitaphenol Vitaphenol Vitaphenol Vitaphenol Vitaphenol
                                                         CRS w/          Daily    Defense    Fortified   Sheer      Sheer    Antiaging Anti-Aging Anti-Aging
                                                        Vitaphenol     Cleanser    Cream Moisturizer Moisturizer Moisturizer Serum        Toner      Toner      Total
                                                          VCRS           VDC        VDD        VMF        VMS       VMS-2        VS         VT        VT-2

   Inventory Transferred to Avidas by LJSMD                   2,361         325       2,412      4,332       2,495         0       4,689       723          0    17,337

   Sales/Trials By Avidas Through 8/31/10 Per Royalty
   Reports                                                     -590         -936       -563       -849       -831          0       -750       -810          0     -5,329
   Remaining LJSMD Inventory                                  1,771           0       1,849      3,483       1,664         0       3,939         0          0    NA


   Assumed Production By Avidas                                  0         3,268         0          0           0       3,087         0       2,799     1,399    10,553


   Remaining LJSMD Inventory                                  1,771           0       1,849      3,483       1,664         0       3,939         0          0    12,706


   Physical Inventory Sold to SciDerma as of 8/13/10          1,667        2,657      1,728      3,455       1,625      3,087      3,885      2,712     1,399    22,215
   Unaccounted for LJSMD Inventory                             104            0        121         28          39          0         54          0          0      346




         2. Based on the information shown in TABLE 1, I calculated the unpaid royalty and
            product cost for the “Unaccounted for LJSMD Inventory” as follows:

                 a. I multiplied the number of unaccounted for LJSMD units by the cost specified in the
                    Sales and Distribution Agreement to determine the cost of the unaccounted for
                    inventory that should have been paid to LJSMD;

                 b. I multiplied the number of unaccounted for LJSMD units by the average selling price
                    Avidas had been selling the products for to determine the total revenue that could
                    have been earned by Avidas on the unaccounted for LJSMD units and deducted the
                    total cost of the unaccounted for LJSMD units. I multiplied the result by 8% to
                    determine the unpaid royalty due to LJSMD for the unaccounted for units.


         As shown in TABLE 2 (below), I determined the cost plus the unpaid royalty due on the
   unaccounted for LJSMD units is $6,510.64:


                 TABLE 2
                                                                                   Average
                                                       Unaccounted                  Selling     Total       Unit       Total        Unit                        Royalty @
                                                        for Units                    Price    Revenue      Cost        Cost        Profit         Profit          8%
          VCRS        CRS w/ Vitaphenol                    104                      $97.50    $10,140.00   $34.74     $3,612.96    $62.76          $6,527.04        $522.16
          VDD         Vitaphenol Daily Defense Cream       121                      $47.50     $5,747.50   $6.63        $802.23    $40.87          $4,945.27        $395.62
          VMF         Vitaphenol Fortified Moisturizer      28                      $47.50     $1,330.00   $6.38        $178.64    $41.12          $1,151.36         $92.11
          VMS         Vitaphenol Sheer Moisturizer          39                      $47.50     $1,852.50   $6.69        $260.91    $40.81          $1,591.59        $127.33
          VS          Vitaphenol Antiaging Serum            54                      $47.50     $2,565.00   $6.31        $340.74    $41.19          $2,224.26        $177.94
                                                           346                                $21,635.00             $5,195.48                    $16,439.52     $1,315.16

                      Cost + Royalty at 8% of Unaccounted for Units                                                                                              $6,510.64




                                                                                        4
                                                                                                                                           BRINIG TAYLOR ZIMMER
                                                                                                                                                      INCORPORATED

                                                                      CONFIDENTIAL
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1762 Page 9 of 25




        3. I determined the royalty due to LJSMD for the Vitaphenol Products sold to SciDerma as
           follows:

           a. Based on the Inventory and License Agreement between Avidas and SciDerma,
              Avidas transferred 22,215 units of Vitaphenol products to SciDerma for $316,501
              plus a “license fee” of $100,000.11

           b. I subtracted the product cost from the total Inventory Value (sales price) to determine
              the profit by product and added the $100,000 “license fee” to determine the profit
              earned by Avidas on the transfer of the Vitaphenol Products to Sciderma.12

           c. I multiplied the profit by 8% to determine the unpaid royalty due on the unaccounted
              for LJSMD units.

          As shown in TABLE 3 (below), I determined the unpaid royalty due on the Vitaphenol
   Products transferred to SciDerma was $16,234.23:

           TABLE 3

                                              Units Sold to Value per     Unit        Total         Total
   Product Code
           Description                         Sciderma     Unit Sale     Cost        Value         Cost            Profit

   VCRS    CRS w/ Vitaphenol                      1,667      $49.49      $34.74       $82,499.83    $57,911.58      $24,588.25
   VDC     Vitaphenol Daily Cleanser              2,657      $11.70      $9.90        $31,086.90    $26,304.30       $4,782.60
   VDD     Vitaphenol Daily Defense Cream         1,728      $11.76      $6.63        $20,321.28    $11,456.64       $8,864.64
   VMF     Vitaphenol Fortified Moisturizer       3,455      $11.46      $6.38        $39,594.30    $22,042.90      $17,551.40
   VMS     Vitaphenol Sheer Moisturizer           1,625      $11.83      $6.69        $19,223.75    $10,871.25       $8,352.50
   VMS-2   Vitaphenol Sheer Moisturizer           3,087      $11.83      $8.03        $36,519.21    $24,788.61      $11,730.60
   VS      Vitaphenol Antiaging Serum             3,885      $11.37      $6.31        $44,172.45    $24,514.35      $19,658.10
   VT      Vitaphenol Anti-Aging Toner            2,712      $10.48      $8.68        $28,421.76    $23,540.16       $4,881.60
   VT-2    Vitaphenol Anti-Aging Toner            1,399      $10.48      $8.68        $14,661.52    $12,143.32       $2,518.20
                                                 22,215                              $316,501.00   $213,573.11     $102,927.89
                                                                        Plus "License Fee"                         $100,000.00
                                                                        Total Profit                               $202,927.89

                                                                        Unpaid Royalty                      8%     $16,234.23


        4. I calculated the product cost for the LJSMD inventory transferred to SciDerma by
           multiplying the 12,360 LJSMD units (12,706 – 346 from TABLE 1) transferred to
           SciDerma by the unit cost per Exhibit 1 to the Sales and Distribution Agreement between
           LJSMD and Avidas.

   11
      The breakdown of the value per unit of product transferred to SciDerma is specified on Exhibit IV (page 20) of
   the Inventory and License Agreement. The $100,000 “license fee” is as stated in 6.a. of the Inventory and License
   Agreement.
   12
      The product cost for LJSMD original inventory comes from Exhibit 1 to the Sales and Distribution Agreement.
   The product cost form product manufactured by Avidas comes from the Avidas royalty reports for the period
   through August 31, 2010.
                                                              5
                                                                                                    BRINIG TAYLOR ZIMMER
                                                                                                                 INCORPORATED

                                                 CONFIDENTIAL
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1763 Page 10 of 25




         As shown in TABLE 4, the product cost of the LJSMD inventory transferred to
      SciDerma is $126,796.72:

      TABLE 4


                                                         Original Units Value per
              Product Code
                      Description                         Transferred     Unit         Value

              VCRS    CRS w/ Vitaphenol                          1,667      $34.74     $57,911.58
              VDD     Vitaphenol Daily Defense Cream             1,728       $6.63     $11,456.64
              VMF     Vitaphenol Fortified Moisturizer           3,455       $6.38     $22,042.90
              VMS     Vitaphenol Sheer Moisturizer               1,625       $6.69     $10,871.25
              VS      Vitaphenol Antiaging Serum                 3,885       $6.31     $24,514.35
                                                                12,360               $126,796.72

      5. In this Scenario, I have assumed that the Inventory and License Agreement entered into
         between Avidas and SciDerma, under which Sciderma acquired Avidas’ inventory of
         Vitaphenol Product, represented the sale of product under the 2008 Contracts between
         LJSMD and Avidas. Therefore, the amounts shown above should have been paid to
         LJSMD on or about the time of the Inventory and License Agreement, and no further
         amounts would have been payable to LJSMD. As a result, I have deducted the total
         amount paid to LJSMD by Avidas for periods after August 2010 per Avidas document
         A_001001 of $39,492.89 to determine the unpaid product cost and royalty due to
         LJSMD. In addition, I have been asked to calculate prejudgment interest through May
         31, 2019.

      As shown in TABLE 5, damages under Scenario 1 total $206,379.01:

         TABLE 5

              Damages Including Prejudgment Interest through 5/31/19

              Cost of Unaccounted for LJSMD Product                              $5,195.48
              Unpaid Royalty on LJSMD Unaccounted for Product                     1,315.16
              Unpaid Royalty on Product Transferred to SciDerma                  16,234.23
              Cost of LJSMD Product Transferred to SciDerma                     126,796.72
              Total Due to LJSMD as of 8/31/10                                  149,541.59
              Less Royalties Paid to LJSMD After 8/31/10                        -39,492.89
              Net Due to LJSMD as of 8/31/10                                    110,048.70
              Prejudgment Interest @10% from 8/31/10 through 5/31/19             96,330.30
              Total Damages and Prejudgment Interest                          $206,379.01




                                                    6
                                                                                      BRINIG TAYLOR ZIMMER
                                                                                               INCORPORATED

                                        CONFIDENTIAL
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1764 Page 11 of 25




   Scenario 2

          I have calculated the unpaid royalty and Inventory Purchase Price assuming the original
   Contracts continued in effect after Avidas entered into the Inventory and License Agreement
   with SciDerma.

         1. Based on the original Contracts, the Royalty Reports submitted by Avidas, and the
            Inventory and License Agreement between Avidas and SciDerma (for the purposes of an
            inventory starting in August 2010), and the Product Destruction Reports, I prepared the
            following table (TABLE 6) showing the disposition of the Vitaphenol Product inventory
            through the time of the destruction of the inventory in June 2018:

   TABLE 6
                                                                              Vitaphenol
                                                                   Vitaphenol    Daily   Vitaphenol Vitaphenol Vitaphenol Vitaphenol Vitaphenol Vitaphenol
                                                         CRS w/       Daily    Defense    Fortified   Sheer      Sheer    Antiaging Anti-Aging Anti-Aging
                                                        Vitaphenol Cleanser     Cream Moisturizer Moisturizer Moisturizer Serum        Toner      Toner      Total
                                                          VCRS        VDC        VDD        VMF        VMS       VMS-2        VS         VT        VT-2

   Inventory Transferred to Avidas by LJSMD                   2,361       325      2,412      4,332       2,495          0      4,689       723          0    17,337
   Sales/Trials By Avidas Through 8/31/10 Per Royalty
   Reports                                                    -590       -936      -563        -849       -831           0       -750      -810          0     -5,329
   Remaining LJSMD Inventory                                  1,771         0      1,849      3,483       1,664          0      3,939         0          0    NA


   Assumed Production By Avidas                                  0      3,268         0           0          0       3,087         0       2,799     1,399    10,553


   Remaining LJSMD Inventory                                  1,771         0      1,849      3,483       1,664          0      3,939         0          0    12,706


   Physical Inventory Sold to SciDerma as of 8/13/10          1,667     2,657      1,728      3,455       1,625      3,087      3,885      2,712     1,399    22,215
   Unaccounted for LJSMD Inventory                             104         0        121          28         39           0        54          0          0       346




   Physical Inventory Sold to SciDerma as of 8/13/10          1,667     2,657      1,728      3,455       1,625      3,087      3,885      2,712     1,399    22,215
   Inventory Sold/Trials by SciDerma                          -611       -822      -659        -698       -421        -368       -541     -1,063      -203     -5,386
   2014 Remaining Inventory                                   1,056     1,835      1,069      2,757       1,204      2,719      3,344      1,649     1,196    16,829


   LJSMD Remaining Inventory                                  1,056         0      1,069      2,757       1,204          0      3,344         0          0     9,430


   2014 Remaining Inventory                                   1,056     1,835      1,069      2,757       1,204      2,719      3,344      1,649     1,196    16,829
   Inventory Destroyed in 2018                                -445       -676      -616       -2,253     -1,204      -1,228    -2,865     -1,649      -197    -11,133


   Unaccounted Inventory Tranferred to SciDerma                611      1,159       453        504           0       1,491       479          0       999      5,696



         2. Based on the information shown in TABLE 6, I calculated the unpaid royalty and
            product cost for the Unaccounted for LJSMD Inventory as follows:

                 a. I multiplied the number of unaccounted for LJSMD units by the cost specified in the
                    Sales and Distribution Agreement between LJSMD and Avidas to determine the cost
                    of the unaccounted for inventory that should have been paid to LJSMD;

                 b. I multiplied the number of unaccounted for LJSMD units by the average selling price
                    Avidas had been selling the products for to determine the total revenue that could
                                                                                     7
                                                                                                                                        BRINIG TAYLOR ZIMMER
                                                                                                                                                   INCORPORATED

                                                                      CONFIDENTIAL
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1765 Page 12 of 25




             have been earned by Avidas on the unaccounted for LJSMD units. I deducted the
             total cost of the unaccounted for LJSMD units and multiplied the result by 8% to
             determine the unpaid royalty due on the unaccounted for LJSMD units.

         As shown in TABLE 7 (below), I determined the cost plus the unpaid royalty due on the
   unaccounted for LJSMD units is $6,510.64:

          TABLE 7
                                                                 Average
                                                  Unaccounted     Selling     Total       Unit      Total       Unit                 Royalty @
                                                   for Units       Price    Revenue      Cost       Cost       Profit   Profit         8%
          VCRS   CRS w/ Vitaphenol                    104         $97.50    $10,140.00   $34.74    $3,612.96   $62.76    $6,527.04       $522.16
          VDD    Vitaphenol Daily Defense Cream       121         $47.50     $5,747.50   $6.63       $802.23   $40.87    $4,945.27       $395.62
          VMF    Vitaphenol Fortified Moisturizer      28         $47.50     $1,330.00   $6.38       $178.64   $41.12    $1,151.36        $92.11
          VMS    Vitaphenol Sheer Moisturizer          39         $47.50     $1,852.50   $6.69       $260.91   $40.81    $1,591.59       $127.33
          VS     Vitaphenol Antiaging Serum            54         $47.50     $2,565.00   $6.31       $340.74   $41.19    $2,224.26       $177.94
                                                      346                   $21,635.00            $5,195.48             $16,439.52    $1,315.16

                 Cost + Royalty at 8% of Unaccounted for Units                                                                        $6,510.64


      3. I calculated the product cost of LJSMD inventory destroyed per the SciDerma Vitaphenol
         Product Destruction Forms dated June 2018 by multiplying the LJSMD units destroyed
         [refer to TABLE 6 above] by the unit cost per Exhibit 1 to the Sales and Distribution
         Agreement.

          As shown in TABLE 8, the product cost of the LJSMD Vitaphenol Product that was
      destroyed equals $126,796.72:

          TABLE 8

           Value of Destroyed LJSMD Inventory
           VCRS                                                                        445            $34.74 $15,459.30
           VDD                                                                         616             $6.63   4,084.08
           VMF                                                                       2,253             $6.38 14,374.14
           VMS                                                                       1,204             $6.38   7,681.52
           VS                                                                        2,865             $6.31 18,078.15
           Total Valueof LJSMD Destroyed Inventory                                   7,383                   $59,677.19

      4. I calculated the product cost of the unaccounted for LJSMD inventory after the transfer to
         SciDerma by multiplying the unaccounted for LJSMD units [refer to TABLE 6 above]
         by the unit cost per Exhibit 1 to the Sales and Distribution Agreement.

      As shown in TABLE 9, the product cost of the LJSMD destroyed inventory $30,467.54:




                                                                    8
                                                                                                                   BRINIG TAYLOR ZIMMER
                                                                                                                           INCORPORATED

                                                  CONFIDENTIAL
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1766 Page 13 of 25




          TABLE 9

              Value of Unaccounted for LJSMD Inventory Transferred to SciDerma
              VCRS                                        611     $34.74 $21,226.14
              VDD                                         453       $6.63 $3,003.39
              VMF                                         504       $6.38 $3,215.52
              VS                                          479       $6.31 $3,022.49
                                                        2,047             $30,467.54


      5. Based on the information shown in TABLE 6, I calculated the unpaid royalty for the
         Unaccounted for LJSMD Vitaphenol inventory that was transferred to Sciderma as
         follows:
             a. I multiplied the number of unaccounted for LJSMD units by the cost specified in
                Exhibit 1 of the Sales and Distribution Agreement to determine the cost of the
                LJSMD unaccounted for inventory;

             b. I multiplied the number of unaccounted for Vitaphenol Product units produced by
                Avidas by the cost shown in the Royalty Reports to determine the cost of the
                unaccounted for inventory manufactured by Avidas;

             c. I multiplied the number of unaccounted for units by the average selling price per
                the Avidas Royalty Reports for the period after August 2010 to determine the
                total revenue that could have been earned on the unaccounted for units; and

             d. I subtracted the total cost from the revenue to determine the profit that could have
                been earned on the unaccounted for units and multiplied the result by 8% to
                determine the unpaid royalty due on the unaccounted for units.

               As shown in TABLE 10, the unpaid royalty on the unaccounted for units after the
   transfer to SciDerma is $6,383.74:




                                                  9
                                                                                 BRINIG TAYLOR ZIMMER
                                                                                        INCORPORATED

                                      CONFIDENTIAL
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1767 Page 14 of 25




   TABLE 10

                                                                  ASP per Cost per Profit per
                                                     Units         Unit     Unit     Unit       Total Profit
         VCRS     CRS w/ Vitaphenol                         611      $72.68  $34.74     $37.94 $23,179.32
         VDC      Vitaphenol Daily Cleanser               1,159      $17.72  $11.24       $6.48   $7,507.01
         VDD      Vitaphenol Daily Defense Cream            453      $23.52    $6.63    $16.89    $7,648.94
         VMF      Vitaphenol Fortified Moisturizer          504      $27.17    $6.38    $20.79 $10,476.45
         VMS      Vitaphenol Sheer Moisturizer                0      $26.43    $6.69    $19.74         $0.00
         VMS-2    Vitaphenol Sheer Moisturizer            1,491      $18.69    $9.12      $9.57 $14,273.84
         VS       Vitaphenol Antiaging Serum                479      $27.63    $6.31    $21.32 $10,211.76
         VT       Vitaphenol Anti-Aging Toner                 0      $16.99    $7.23      $9.76        $0.00
         VT-2     Vitaphenol Anti-Aging Toner               999      $16.37    $9.86      $6.51   $6,499.47
                                                          5,696                                  $79,796.80

                                                                           Unpaid Royalty @ 8%     $6,383.74

         As shown in TABLE 11, damages under Scenario 2 total $152,864.88:

   TABLE 11

    Value of Unaccounted for LJSMD Inventory Prior to Transfer to SciDerma                       $5,195.48
    Unpaid Royalty on Unaccounted for LJSMD Inventory Prior to Transfer to SciDerma               1,315.16
    Value of Destroyed LJSMD Inventory                                                           59,677.19
    Value of Unaccounted for LJSMD Inventory Transferred to SciDerma                             30,467.54
    Unpaid Royalty on Unaccounted for Inventory After to Transfer to SciDerma                     6,383.74
    Net Due to LJSMD For Missing and Destroyed Product                                          103,039.12
    Interest @ 10% From 07/31/14 (Final Royalty Payment) through 05/31/19                        49,825.76
    Total Damages and Prejudgment Interest                                                    $152,864.88


   VI.     Conclusion:

          As explained in detail above, I have calculated the amount due to LJSMD based on two
   scenarios:

          Scenario 1: Assumes that the Vitaphenol product manufactured by LJSMD and Avidas
   was transferred/sold to Sciderma on or around August 2010, at which time Avidas should have
   paid LJSMD all amounts due resulting from the sale of the Vitaphenol Product inventory to
   SciDerma. Based on this scenario, it is my opinion that the amount due from Avidas to LJSMD,
   including prejudgment interest at 10% per annum (non-compounded), is $206,379.

          Scenario 2: Is based on the continuing activity after the transfer of the Vitaphenol
   Product from Avidas to SciDerma. Based on this scenario, it is my opinion that the amount due
   from Avidas to LJSMD, including prejudgment interest at 10% per annum (non-compounded), is
   $152,865.
                                                     10
                                                                                        BRINIG TAYLOR ZIMMER
                                                                                                 INCORPORATED

                                             CONFIDENTIAL
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1768 Page 15 of 25




           As a reasonableness test, the amounts presented in both of the preceding scenarios can be
   compared to the initial value ascribed to the Vitaphenol Product inventory that was transferred
   from LJSMD to Avidas as detailed in the Contract. As outlined above, the initial value ascribed
   to the Vitaphenol Product inventory was $179,839 and through July 2014 Avidas had paid
   $92,208 to LJSMD (payments were for both product base price and royalties). The difference of
   $87,631 ($179,839 - $92,208 = $87,631) represents the value of the Vitaphenol Product
   inventory that was initially transferred to Avidas for which LJSMD has not received any
   reimbursement. The difference between this amount ($87,631) and the amounts before inclusion
   of prejudgment interest in Scenario 1 ($110,049) and Scenario 2 ($103,039) is attributed to
   royalties credited to LJSMD.

           I understand that LJSMD alleges that sales of its Vitaphenol Product line have continued
   subsequent to July 2014, the time period in which all unsold inventory was allegedly destroyed.
   At this time I have not been provided with data allowing me to quantify possible unreported sales
   of CRS product that was manufactured by Topix for Avidas. However, it is my opinion that the
   amount due to LJSMD for any unreported unit sales of the CRS product that was manufactured
   by Topix for Avidas can be estimated at $4.00 per unit ($97.50 average selling price by Avidas -
   $47.34 unit cost per Avidas = $50.16 x 8% = $4.00/unit). For example, if it is determined that
   1,000 newly manufactured units of the CRS product were sold subsequent to July 2014, the
   additional royalty due to LJSMD would be $4,000 ($4.00 x 1,000 units).

          If additional information becomes available, I will update this report.

   Executed this 20th day of May, 2019 at San Diego, California




   _______________________________
   Robert A. Taylor




                                                   11
                                                                                    BRINIG TAYLOR ZIMMER
                                                                                         INCORPORATED

                                        CONFIDENTIAL
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1769 Page 16 of 25




APPENDICES
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1770 Page 17 of 25




APPENDIX A
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1771 Page 18 of 25
                               BRINIG TAYLOR ZIMMER
                                            INCORPORATED
                          FORENSIC ACCOUNTING AND BUSINESS VALUATION

                                      401 B STREET, SUITE 2150
                                    SAN DIEGO, CALIFORNIA 92101
                                 TEL. (619) 687-2600 FAX (619) 544-0304
                                         www.btzforensics.com




                               ROBERT A. TAYLOR, CPA/ABV
                                  Resume – January 2019

   EDUCATION AND CERTIFICATION

         California State Polytechnic University, Pomona
                 Bachelor of Science, Accounting, cum laude, 1982
         San Diego State University,
                 Master of Business Administration, Finance, 1992
         Certified Public Accountant – California
         Certified Management Accountant

   EXPERIENCE

         20+ years of experience providing expert witness analysis and testimony on numerous
         litigation matters located through the U.S. Subject matter/areas of retention as an
         economic damages expert include the following:
                  Business Valuation;
                  Lost Profits;
                  Intellectual Property Disputes (patent, trademark, trade secret and copyright);
                  Franchise Litigation;
                  Trust and Estate Litigation;
                  Wage and Hour (overtime, missed meal and rest periods and penalties)
                  Matters based on California Labor Code and the FLSA; and
                  Personal Earnings Loss

         Deposition, trial or arbitration testimony as an economic damage expert witness has been
         provided on matters located in:
                California                                    Illinois
                Hawaii                                        Florida
                Oregon                                        Missouri
                Idaho                                         Massachusetts
                Delaware (Chancery Court)                     Virginia
                Nevada                                        New Jersey
                Arizona                                       New York

   MEMBERSHIP IN ASSOCIATIONS

         California Society of Certified Public Accountants
         American Institute of Certified Public Accountants
         Institute of Management Accountants

                                         APPENDIX A
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1772 Page 19 of 25
   Resume: Robert A. Taylor, CPA, ABV, Page 2


   WORK EXPERIENCE

         Principal – Brinig Taylor Zimmer, Inc., January 1, 2016 to present
         Principal – Brinig & Company, Inc., November 1, 2010 to December 31, 2015
         Partner - Brodshatzer, Wallace, Spoon & Yip, January 1997 to October 31, 2010
         Manager - Brodshatzer, Wallace, Spoon & Yip, February 1996 to December 1996
         Director - Litigation Services, Coopers & Lybrand LLP, November 1994 to January 1996
         Manager - Brodshatzer, Wallace, Spoon & Yip - November 1989 to October 1994
         Controller - Health Care Group, April 1987 to November 1989
         Supervisor - Steres, Alpert & Carne, July 1985 to April 1987
         Senior - KMG/Main Hurdman, May 1984 to July 1985




                                                                           BRINIG TAYLOR ZIMMER
                                                                                  INCORPORATED
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1773 Page 20 of 25




APPENDIX B
       Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1774 Page 21 of 25

                                                             ROBERT TAYLOR
                                                     DEPOSITION AND TRIAL TESTIMONY
DEPO    S.D. SUPERIOR                       Terramar et al. v Anne Taubman et al.                       01/22/15          P      BD
BOTH    S.D. SUPERIOR                       Patricia Taylor v Parkway Plaza                             02/19/15          P      PI
BOTH    ARBITRATION                         Liberation Management, LLC v Henaa Blanco et al.            03/12/15          D      BD
DEPO    U.S. District Court                 Kettler Intl' v. Starbucks                                  03/18/15          XP     BD
BOTH    S.D. SUPERIOR                       Michael Shames v UCAN                                       08/20/15          XP     BD
DEPO    S.D. SUPERIOR                       Renola Equity v Pacific West                                04/21/15          XP     BD
DEPO    S.D. SUPERIOR                       Leah Shearer v Competitor Group, Inc. et al.                04/28/15          P      WT
BOTH    S.D. SUPERIOR                       Diego Concessions Group, Inc. v San Diego County Regional Airport
                                                                                                      06/09/15Authority   D      BD
DEPO    O.C. SUPERIOR                       Investors Warranty of America v. Chicago Title Insurance    07/01/15          D      BD
DEPO    S.D. SUPERIOR                       Joy Sargis v. UCSD                                          07/28/15          P      WT
BOTH    Delaware Court of Chancery          Seaport Village Ltd. v Terramar Retail Centers              08/26/15          D      BD
DEPO    S.D. SUPERIOR                       Grecias F. Flores Macias, et al. v. Ducoeur, et al.         08/19/15          P      WD
BOTH    U.S. District Court                 Anthony Johnson v. Storix Inc.                              12/09/15          P      Copyright
ARB     ARBITRATION                         Kurt Schake v Concorde Career Colleges                      10/14/15          D      WT
DEPO    U.S. District Court                 Move Inc. v, Curt Beardsley                                 11/11/15          P      Securities
BOTH    S.D. SUPERIOR                       La Jolla Spa MD v Transportation Insurance Company          03/28/16          P      BD
ARB     ARBITRATION                         Floridel v. Del Taco                                        01/08/16          D      BD
BOTH    S.D. SUPERIOR                       Stephen Cilurzo v. Apple, Inc.                              02/02/16          P      WT
DEPO    U.S. District Court                 Dunkin' Donuts v. Anton Nader                               01/22/16          XD     BD
ARB     ARBITRATION                         Morgan Stanley v Dale Cebert                                03/01/16          D      BD
DEPO    S.D. SUPERIOR                       Timothy Fitsemons v County of SD                            03/29/16          D      PI
BOTH    S.D. SUPERIOR                       Yamkwan Leung v Board of Trustees SD Elect. Training        07/05/16          P      WT
DEPO    L.A. SUPERIOR                       Jazmine Domenzain v. Bruce Hicke, D.D.S.                    04/04/16          P      Med Mal.
DEPO    U.S. District Court                 Luis Flores v. Starwood Hotels and Resorts                  06/07/16          P      Wage/Hour
ARB     ARBITRATION                         Barbara Zipkin v Kaiser Foundation Health Plan, Inc.        06/15/16          P      WT
BOTH    Fourth Judicial District of Idaho   T3 Enterprises et al. v Safeguard Business Systems, Inc.    12/13/16          P      BD
BOTH    S.D. SUPERIOR                       Mary Elizabeth Burns v SDSU et al.                          09/14/16          P      WT
BOTH    ARBITRATION                         R&R NYC Group v Move Inc. and Counterclaim                  12/19/16          P      BD
DEPO    S.D. SUPERIOR                       Southwest Key Programs v. City of Escondido                 07/29/16          P      BD
ARB     ARBITRATION                         The Retirement Group v Michael Reese et al.                 08/01/16          P      BD
BOTH    O.C. SUPERIOR                       Cecelia Carter v Fannie Mae                                 08/26/16          P      WT
ARB     ARBITRATION                         T3 Enterprises et al. v Safeguard Business Systems, Inc.    08/08/16          P      BD
DEPO    S.D. SUPERIOR                       Lyle Wold v. San Diego Gas and Electric Company             09/01/16          D      PI
BOTH    S.D. SUPERIOR                       Nosal-Tabor v Sharp                                         09/26/16          P      WT
DEPO    RIVERSIDE SUPERIOR                  Muhammad Mohsin v. Geltmore 4G LLC, et al.                  09/20/16          D      BD
ARB     ARBITRATION                         Michael Cardenas et al. v. Joseph Cardenas et al.           09/30/16          P      BD
DEPO    S.D. SUPERIOR                       Andrew Maciejewski v. Zenon Smoczynski                      11/15/16          D      BD
DEPO    S.D. SUPERIOR                       Vonda DeSousa v. Rife Holdings                              02/21/17          P      PI
DEPO    S.D. SUPERIOR                       Julianne Cappos v. Emran Javadov et al.                     02/24/17          D/XP   BD
DEPO    ARBITRATION                         Boston Barricade Company, Inc. v Conor Loushin et al.       03/01/17          P      BV

                                                               Appendix B
                                                                 Page 1
        Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1775 Page 22 of 25

                                                       ROBERT TAYLOR
                                               DEPOSITION AND TRIAL TESTIMONY
Trial    US District Court            Shakina Ortega v City of San Diego                           03/16/17   D      WD
DEPO     ARBITRATION                  Valerie Tutson v. Kaiser Foundation Health Plan              03/17/17   P      WT
ARB      ARBITRATION                  Innovation Advisory Group v. National Pacific Corp.          03/27/17   P      BD
DEPO     S.D. SUPERIOR                The Restatement of the Labrousse Revocable Trust             06/01/17   P      Trust
ARB      ARBITRATION                  935 San Vicente LLC v. Fassberg Contracting Corporation      06/12/17   P      BD
DEPO     US District Court            Level One v. Penske                                          07/19/17   P      BD
DEPO     S.D. SUPERIOR                Kevin Pifer and Steven Pifer v. Pifer Properties, Inc.       09/08/17   P      BD
DEPO     S.D. SUPERIOR                Michelle Ables v. John Goode                                 10/13/17   P      PI
DEPO     US District Court            Milton Devore and Charles Todd v H&R Block Tax Services      10/18/17   D      BD
BOTH     S.D. SUPERIOR                Plotts Real Estate, LP v. Bar West, LLC et al.               04/17/18   P/XD   BD
DEPO     S.D. SUPERIOR                Whittaker Family Trust                                       11/03/17   P      Trust
DEPO     US District Court            Rogue Wave Software v BTI Systems, Inc. et al.               11/09/17   P      Copyright
BOTH     S.D. SUPERIOR                Anthony Johnson et al. v David Huffman et al.                02/13/18   P/XD   BD
ARB      ARBITRATION                  Singing Hills Ltd. et al. v SHME, LLC et al.                 01/10/18   D      BD
BOTH     ARBITRATION                  Robert J. Marks, APC v Finch Thornton & Baild, LLP           02/22/18   P/XD   BD
DEPO     S.D. SUPERIOR                David Scot Wolfe et al. v. Michael Kennedy Insurance Agy.    03/13/18   P      BD
BOTH     S.D. SUPERIOR                Ruben Macias et al. v. La Jolla Country Day School, et al.   05/16/18   P      PI
Trial    L.A. SUPERIOR                Janice P. Handlers-Bryman et al. v. El Pollo Loco, Inc.      04/30/18   D      BD
BOTH     ARBITRATION                  Brice Controladora v DB Mexican Franchising LLC              09/20/18   D      BD
BOTH     ARBITRATION                  Hammond v. Thermo Fischer Scientific                         06/20/18   P      BD
BOTH     ARBITRATION                  Tobin Creighton v Auto Club of SoCal                         07/19/18   P      WT
DEPO     S.D. SUPERIOR                J&RP Development Corp v Solpac Construction, Inc.            06/25/18   P      BD
DEPO     US District Court            Mission Viejo Florist v Orchard Supply Company, LLC          06/26/18   D      BD
TRIAL    S.D. SUPERIOR                Matthew Francois v. City of San Diego                        07/19/18   D      WT
DEPO     S.D. SUPERIOR                Christopher LaFornara v David Hurwitz                        07/25/18   P      BD
DEPO     S.D. SUPERIOR                Pidgeon v Pidgeon                                            07/31/18   D      BD
DEPO     L.A. SUPERIOR                Greg Breemes v Brookdale Senior Housing                      08/13/18   P      WT
DEPO     S.D. SUPERIOR                Jey Won v. Vault Bioventures                                 08/21/18   P      BD
BOTH     S.D. SUPERIOR                Center for Healthcare Education v ICJR                       01/10/19   D/XP   BD
DEPO     S.D. SUPERIOR                Manzanero v Estate of Mohler                                 10/19/18   D      PI
DEPO     ORANGE COUNTY SUPERIOR       Tajalli v Infinitif Auto Sales                               11/13/18   P      WT
DEPO     S.D. SUPERIOR                Towne Construction Inc. v Marc Towne                         11/20/18   D      BD
BOTH     Delaware Court of Chancery   Terramar et al. v Marion 2 Seaport Trust                     01/24/19   P/XD   BD
DEPO     US District Court            DeRuyver v Omni Hotel                                        01/04/19   D      PI
DEPO     S.D. SUPERIOR                Barunda v. Shaw                                              01/08/19   P      PI
DEPO     S.D. SUPERIOR                Kenneth Willis v Ali Reza Aryarad                            01/18/19   P      PI
DEPO     Fresno Superior              Kashian Enterprises, LP vs. David Fisher, et al.             02/11/19   P      BD
BOTH     ARBITRATION                  Baronet & Co., Inc. vs. One Moreno Valley 240, LP, et al.    03/11/19   P      BD
DEPO     S.D. SUPERIOR                Brooke Marshall v Sereh Ghaemmaghami                         02/19/19   D      PI
DEPO     S.B. SUPERIOR                Celina Cervantes v Chino Hills Ford                          02/25/19   P      PI

                                                          Appendix B
                                                            Page 2
       Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1776 Page 23 of 25

                                                 ROBERT TAYLOR
                                         DEPOSITION AND TRIAL TESTIMONY
BOTH    S.D. SUPERIOR            Vupico USA v. Flip Flop Shops Franchise Company   04/08/19   P      BD
ARB     ARBITRATION              Full Spectrum v. Ananda Hemp                      03/01/19   D      BD
BOTH    ARBITRATION              Baker Electric v Signal                           03/18/19   P      BD
BOTH    S.D. SUPERIOR            Makadan, Inc. v DR Horton                         04/24/19   P      BD
DEPO    US District Court        Liberty Mutual Fire Ins. V. Bosa Development      04/05/19   D/XP   BD
DEPO    ARBITRATION              Sabemos vs. Cervercia de Baja CA, Sa de CV        04/25/19   D      BD
DEPO    S.D. SUPERIOR            Dorothy Gaynor et al. vs. James Bulen, et al.     04/26/19   D      BD
DEPO    S.D. SUPERIOR            Jane Doe Nos. 1 - 22 v. GirlsdoPorn et al.        05/14/19   P      BD




                                                   Appendix B
                                                     Page 3
Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1777 Page 24 of 25




APPENDIX C
 Case 3:17-cv-01124-MMA-WVG Document 97-4 Filed 08/05/19 PageID.1778 Page 25 of 25



APPENDIX C

Deposition of Eric Stern Dated March 18, 2019 with Exhibits 30 and 33
Second Amended Complaint
Third Amended Complaint
Inventory and License Agreement
Know-How Agreement
Sales and Distribution Agreement
A_1001-1066
SciDerma Medical, LLC - Sales by Customer Detail Report 2009
SciDerma Medical, LLC - Sales by Customer Detail Report 2010
SciDerma Medical, LLC - Sales by Customer Detail Report 2011
SciDerma Medical, LLC - Sales by Customer Detail Report 2012
SciDerma Medical, LLC - Sales by Customer Detail Report
SciDerma Medical, LLC - Sales by Customer Summary Report
SciDerma Medical, LLC - 2014 Sales
SciDerma - Vitaphenol Product Destruction Forms
SciDerma_Vitaphenol - Request to Destruct and Quantities- attachment
